Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received December 17th, 2021.  Claims 1, 10, 19, and 28 have been amended.  Claims 2-9, 11-12, 15-16, 20-21, 23-25, 29-30, and 33-34 have been canceled.  Claims 1, 10, 14, 17-19, 22, 26-28, 31-32, and 35-36 have been entered and presented for examination.
Application 16/474,544 is a 371 of PCT/CN2017/070328 (01/05/2017).
Response to Arguments
Applicant argues the references as combined do not disclose a “second configuration” and “the second configuration information comprises information about an offset of each first uplink frequency domain control area in at least one first uplink time domain scheduling unit with respect to the first downlink time domain scheduling unit.”
The Examiner respectfully disagrees.
Stopler suggests the second configuration and offset information using the modulo based permutation (see Figure 3) which implicitly shows the offset of the UL resource in the DCI.  The DCI also shows the direct mapping of the UL resource. 
Harrison discloses PUCCH resource allocation using a dynamic PUCCH offset indication provided in DCI (paragraph 0098) wherein the combination of the references would allow for explicit offset information to be included in the DCI. 
Harrison is only used to show a DCI can include information about a PUCCH offset. 
Furthermore, the claim recites “at least one first uplink frequency domain control area”.  Therefore, the claimed “each of the at least one first uplink frequency domain control area” can also be 
	Lastly, upon further review of the claim, “the second configuration information comprises information about an offset of each first uplink frequency domain control area in at least one first uplink time domain scheduling unit with respect to the first downlink time domain scheduling unit.”  “Information about an offset” does not explicitly mean the information is the offset.  Therefore, based on this interpretation, Stopler would read on the limitation since information in the DCI is used to determine the offset. 




 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 10, 14, 17-19, 22, 26-28, 31-32, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopler (US 2015/0181566) in view of Harrison et al. (US 2016/295577).
Regarding claims 1, 10, 19, 28, Stopler discloses a method for transmitting an uplink control channel (see Figure 3 and 4 [uplink channel resources dependent on DCI in PDCCH]), comprising: sending, by a network device (see Figure 2 [base station]), a Physical Downlink Control CHannel (PDCCH) to a terminal device on a first downlink frequency domain control area of a first downlink time domain scheduling unit (see Figure 3 [PDCCH in a timeslot]), wherein the PDCCH comprises first configuration information, and the first configuration information is used to dynamically indicate at least one first uplink frequency domain control area used by the terminal device to send an uplink control channel to the network device (paragraphs 0033-0034 [the scheduler 250 is configured to allocate the PUCCH resource at a time and frequency location associated with the PUCCH resource number n', where n' is based on the allocation index number n corresponding to the DCI on which such allocation is based]); and receiving, by the network device, an uplink control channel sent by the terminal device on a first uplink frequency domain scheduling unit of each of the at least one first uplink frequency domain control area, wherein a frequency domain position of the first uplink frequency domain (paragraph 0024 [the scheduling grant can include the resource block allocation for the uplink transmission, and/or the modulation and/or coding scheme to be used for the uplink transmission. The mobile device 140 can then be configured to transmit data on the assigned uplink resources to the base station 120. In operation, the scheduler 250 is configured to allocate a resource block utilizing the PDCCH, including one or more downlink control indicators (DCIs) within the PDCCH that indicate the allocation of corresponding resource blocks for the uplink transmission]), wherein the first downlink time domain scheduling unit is a downlink slot (see Figure 3).
Stopler suggests the second configuration and offset information using the modulo based permutation (see Figure 3).
Stopler does not explicitly disclose the downlink control channel comprising second configuration information and the second configuration information comprises information about an offset of each first uplink frequency domain control area in at least one first uplink time domain scheduling unit with respect to the first downlink time domain scheduling unit.
However, Harrison et al. discloses PUCCH resource allocation using a dynamic PUCCH offset indication provided in DCI (paragraph 0098).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to include a second indication of an offset for a PUCCH resource using the DCI.  The motivation for this is to provide multiple resources using a single DCI. 
	Regarding claim 13, 22, 31, Stopler further discloses wherein a position of the first uplink frequency domain scheduling unit in each of the first uplink frequency domain control areas is determined according to a frequency domain position of the first downlink frequency domain control area in the first downlink time domain scheduling unit (paragraph 0035 [the scheduler 250 can be configured to determine the allocation index number n associated with the time and frequency location of the DCI 310.1]).
	Regarding claim 14, 32, Stopler further discloses wherein the second configuration information is used to indicate N first uplink time domain scheduling units, the first configuration information is used to indicate N first uplink frequency domain control areas, each of the first uplink frequency domain control areas is located in one of the first uplink time domain scheduling units, and any two first uplink frequency domain control areas are located in different first uplink time domain scheduling units, and frequency domain positions of any two first uplink frequency domain control areas in corresponding first uplink time domain scheduling units are the same (see Figure 3 and paragraph 0032 [the scheduler 250 can be configured to allocate two PUCCH resources 320.1 and 320.2 based on a single DCI 310.1, and similarly allocate resource blocks 330.1 and 330.2 based on DCI 310.2.]).
	Regarding claim 17, 26, 35, Stopler further discloses receiving, by the terminal device, fourth configuration information sent by the network device, wherein the fourth configuration information is used to indicate a frequency domain range that the terminal device can use, and the at least one first uplink frequency domain control area is an uplink frequency domain control area within the frequency domain range (paragraphs 0033-0034 [the scheduler 250 is configured to allocate the PUCCH resource at a time and frequency location associated with the PUCCH resource number n', where n' is based on the allocation index number n corresponding to the DCI on which such allocation is based; Looking at Figure 3, Stopler shows a frequency range]).
	Regarding claim 18, 27, 36, Stopler further discloses wherein receiving, by the terminal device, fourth configuration information sent by the network device comprises: receiving, by the terminal device, the fourth configuration information sent by the network device through high layer signaling, the downlink control channel, a broadcast channel, or a system information block SIB (see Figure 3 [PDCCH]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465